UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2394


ANDRE J. HOWARD, and family members,

                       Plaintiff – Appellant,

          v.

ABINGDON, VIRGINIA; WASHINGTON COUNTY, VA; FARMERS MUTUAL
INSURANCE,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-mc-00076-JPJ)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre J. Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andre   J.   Howard   appeals   the    district   court’s   order

striking Howard’s complaint from the docket.              We have reviewed

the record and find no reversible error.           Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.            Howard v. Abingdon, VA,

No. 1:13-mc-00076-JPJ (W.D. Va. Oct. 21, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2